Citation Nr: 0331793	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the lumbar spine, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the right shoulder, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the left shoulder, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the right knee, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for Reiter's 
Syndrome of the left knee, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO rating decision that denied increased 
evaluations for Reiter's Syndrome of the lumbar spine, right 
shoulder, left shoulder, right knee, and left knee (each 
joint disability is rated 10 percent).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not show that the veteran was provided with this notice.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the veteran should be 
informed that he has one year to respond to a VCAA notice.

The regulations for the evaluation of disabilities of the 
spine were amended, effective September 26, 2003.  68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  The new regulations 
provide the standard ranges of motion for the thoracolumbar 
spine.  Those are forward flexion to 90 degrees, extension to 
30 degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 30 degrees.  The combined 
range of motion for the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Note (2) above diagnostic code 5235.  The 
RO did not consider the new regulations in the evaluation of 
the veteran's low back disability and due process requires 
that the RO consider these regulations prior to appellate 
consideration of the claim for a higher rating for this 
condition.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances, it is the judgment of the Board that 
the veteran should undergo a contemporary VA examination to 
determine the severity of the claimed disabilities.  The 
standard range of motion of the shoulder is 180 degrees of 
forward elevation (flexion).  38 C.F.R. § 4.71, Plate I 
(2003).  The standard ranges of motion of the knee are zero 
degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence needed to substantiate his 
claims.  This notice should advise him of 
the evidence he must submit and of the 
evidence VA will attempt to obtain.  

The veteran should also be advised that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the Reiter's Syndrome of 
the lumbar spine, right shoulder, left 
shoulder, right knee, and left knee.  All 
indicated studies should be obtained and 
all clinical findings, including ranges 
of motion of the claimed joints using the 
above-noted standards, reported in 
detail.  The examiner should opine on the 
severity of the claimed joint 
disabilities, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
joints.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the joints are used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  After the above development, the RO 
should review the veteran's claims.  The 
review of the claim for an increased 
evaluation for the lumbar spine 
disability should consider the new 
regulations noted above.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




